     Case 3:20-cr-00353-L Document 7 Filed 08/13/20                         Page 1 of 3 PageID 21




                           IN    THE    UNITED       S TAT E S   DISTRICT    COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS      DIVISION


U N I T E D S TAT E S O F A M E R J C A ,                  §
                                                           §
               V .                                         §
                                                           §        Case No. 3:20-CR-00353-L-l
                                                           §
CWTHIA          MACIAS-MARTINEZ                            §



    DEESES           C E RT I F I C AT I O N    OF      CLIE^      CONSEOT      FOR    ARRAIG^NT

                                ( P L E A I ^ ^ O T E L E C O ^ R E N C E




       Defendant) CYNTHIA MACIAS-MART^Z, dirough her counsel, David R.

Scogghrs, states the following:



Undersized counsel mthe above matter discussed with Defendant, Cynthia Macias-Martinez,

the issue of avideo Arraignment (plea) which is set before Magishate Judge Toliver on

Tuesday, Auzst 18, 2020 at 11:00 a.m. Counsel explaUred to her that she has aright to an in-

person Arraizment (plea) and also has aright to have her attorney physically present widr her

at the Arraizment (plea), but that she could also consent to proceed via video teleconference

hr light of he ongoing global pandemic.



After explahring these rights and options, Cynhia Macias-Martinez has informed undersized

counsel that she does wish to and azees to proceed via video teleconference at her

Arraignment (plea). She and her undersized counsel are proficient with Zoom.
        Case 3:20-cr-00353-L Document 7 Filed 08/13/20                                                Page 2 of 3 PageID 22




                                                              Respectfijlly submitted.




                                                              D AV I D R . S C O G G I N S

                                                              Attorney for Defendant, Cynthia Macias-Martinez
                                                              6060 N. Central Expressway, Suite 500
                                                              Dallas, Eexas 75206

                                                              (214)336-0605
                                                              David@scogginslaw.com
                                                              S t a t e B a r o f Te x a s N u m b e r 1 7 8 8 5 3 0 0

                                                              (214) 736-3855 (Fax)




D e f e n s e ’ s C e r t i fi c a t i o n o f C l i e n t C o n s e n t 3 : 2 0 - C R - 0 0 3 5 3 - L - l               page 2of3
         Case 3:20-cr-00353-L Document 7 Filed 08/13/20                                                Page 3 of 3 PageID 23




                                                    C E RT I F I C AT E         OF     SERVICE




            Ihereby certify that on August 13, 2020, Ielectronically filed the foregoing document

with the Clerk for the U.S. District Court, Northern District of Texas, using the electronic case

filing system of the Court which will automatically serve notice to the attorneys of record

including Assistant United States Attorney Douglas Burton Brasher.




                                                                           D AV I D R . S C O G G I N S

                                                                           Attorney for Defendant, Cynthia Macias-Martinez




D e f e n s e ’ s C e r t i fi c a t i o n o f C l i e n t C o n s e n t          3 : 2 0 - C R - 0 0 3 5 3٠L - l   page 3of3
